DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Uplink Control Information Rate Matching Process and Puncturing Process Based on Timing of Downlink Reception.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
Claims 1 and 4 recites the limitation "and/or" in lines 5 and 4 respectively. It is suggested to clarify the use of words instead of "/".
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “receiving section that receives” and “transmitting section that transmits” in claim 1 and “control section that exerts control” in claims 1-3 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (figure 8 and ¶¶126-139) as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. US 2019/0199477 A1 (hereinafter referred to as “Park”).
As to claims 1 and 4, Park teaches a user terminal (¶1128; figure 52: UE) comprising:
a receiving section that receives a transmission command for an uplink shared channel (¶¶739, 746, and 1129; figure 52: receive UL grant and UCI payload size);
a transmitting section that transmits uplink data and uplink control information in the uplink shared channel (¶¶186 and 1129; figures 11 and 52: transmit uplink data and UCI in PUSCH); and
a control section that exerts control so that a puncturing process and/or a rate matching process is applied to the uplink data based on a timing the transmission command is received (¶¶739-740, 742, 746-748, and 1130; figure 52: perform rate matching on HARQ-ACK for DL data received before UL grant 
As to claim 2, Park teaches the user terminal according to claim 1, wherein, when there is uplink control information in response to downlink data received before the timing the transmission command is received, the control section applies the rate matching process to the uplink data (¶¶739-740, 742, 746-748, and 1130; figure 52: perform rate matching on HARQ-ACK for DL data received before UL grant).
As to claim 3, Park teaches the user terminal according to claim 1, wherein, when there is uplink control information in response to downlink data received after the timing the transmission command is received, the control section applies the puncturing process to the uplink data (¶¶739-740, 742, 746-748, and 1130; figure 52: perform puncturing on HARQ-ACK for DL data received after UL grant that exceeds indicated UCI payload size).
As to claim 5, Park teaches the user terminal according to claim 2, wherein, when there is uplink control information in response to downlink data received after the timing the transmission command is received, the control section applies the puncturing process to the uplink data (¶¶739-740, 742, 746-748, and 1130; figure 52: perform puncturing on HARQ-ACK for DL data received after UL grant that exceeds indicated UCI payload size).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yang et al. US 2016/0262182 A1 – Method for Enhancing Coverage in Wireless Communication System, and Apparatus Therefor
Park et al. US 2020/0221433 A1 – Method and Device for Wireless Signal Transmission or Reception in Wireless Communication System
Huawei 3GPP R1-1715404 – On UCI Multiplexing
Takeda et al. US 2021/0092756 A1 – User Terminal and Radio Communication Method

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.